DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 8, 12, 15-16, 21, 41, 58, 62-64, 66-72 are pending. The amendment filed on 12/15/2021 has been entered. Claim 41 is withdrawn. Claims 1, 4-5, 8, 12, 15-16, 21, 58, 62-64, 66-72 are under consideration.
Priority
This application is a continuation of and claims priority to international Application No. PCT/CN2018/091845, fed on dune 19, 2018, which claims the benefit of Chinese Patent Application App. No. 201710464564 4, filed on June 19, 2017, Chinese Patent Application App. No. 201710872886.2, flied on September 25, 2017, and Chinese Patent Application App. No. 201810622833.7 filed on June 15, 2018. As such the effectively fled date for the instant application is June 19, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
Claims 1, 4-8, 12, 15-16, 21, 58-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for;
A) a genetically modified mouse whose genome comprises a chimeric CD40 gene at an endogenous CD40 locus, wherein the chimeric CD40 gene comprises an amino acid sequence identical to the amino acid sequence as set forth in SEQ ID NO 27, wherein the chimeric CD40 comprises a humanized CD40 extracellular region and an endogenous cytoplasmic region, and wherein the chimeric CD40 gene is operably linked to endogenous regulatory elements at the endogenous CD40 locus, wherein the chimeric mouse expresses the chimeric CD40 protein;
B) A method for making a genetically modified mouse, said method comprising;
replacing at an endogenous CD40 locus of a sequence encoding at least one exon of endogenous mouse CD40 gene with a sequence encoding at least one corresponding exon of human CD40 gene, thereby creating a chimeric CD40 gene, wherein the chimeric CD40 gene is operably linked to an endogenous mouse regulatory element, at the endogenous mouse CD40 locus, wherein the chimeric CD40 gene comprises a sequence encoding an amino acid sequence identical to SEQ ID NO: 27, wherein the chimeric mouse expresses the chimeric CD40 protein,
does not reasonably provide enablement for a humanized CD40 amino acid sequence that is at least 90 % identical to amino acids of SEQ ID NO: 27, for any transgenic mouse comprising a humanized CD40 with a humanized extracellular region and an endogenous cytoplasmic region, wherein exon 3, exon 4, exon 5, exon 6, and any portion of exon 7 at the endogenous CD40 gene locus are replaced by human exon 3, human exon 4, human exon 5, human exon 6, any portion of human exon 2, and  any portion of human exon 7, wherein the humanized CD40 comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 27. The specification does not enable any person skilled in the art to which it pertains, or 
The Breadth of the Claims
Claim 1 is directed to a genetically-modified mouse whose genome comprises a sequence encoding a humanized CD40 at the endogenous CD40 gene locus under the control of endogenous regulatory elements, wherein the humanized CD40 comprises an amino acid sequence that is at least 90% identical to SEQ 1D NO: 27, wherein the mouse expresses a humanized CD40 comprising a humanized extracellular region and an endogenous cytoplasmic region. Claim 12 is directed to a genetically modified mouse, wherein a portion of a mouse CD40 gene at an endogenous mouse CD40 gene locus is replaced with a portion of a human CD40 gene, thereby creating a chimeric CD40 gene under the control of an endogenous regulatory element, wherein the chimeric CD40 gene comprises a sequence encoding an amino acid sequence that is at least 90% identical to SEQ ID NO: 27, wherein the mouse expresses a chimeric CD40. Claim 21 is directed to a method for making a genetically-modified mouse, comprising: replacing in at least one cell of the mouse, at an endogenous CD40 gene locus, a sequence encoding a region of an endogenous CD40 with a sequence encoding a corresponding region of human CD40, wherein the replaced sequence is operably inked to an endogenous regulatory element at the endogenous CD40 gene locus, wherein the mouse expresses a functional humanized CD40 comprising a humanized extracellular region and an endogenous cytoplasmic region, wherein exon 3, exon4, exon5, exon 6, a portion of exon 7 at the endogenous CD40 gene locus are replaced by human exon 3, human exon 4, human exon 5, human exon 6, a portion of human exon 2, and  portion of human exon 7, wherein the humanized CD40 comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 27. Newly added claim 72, is directed to a genetically modified mouse whose genome comprises (i) a homozygous deletion of endogenous mouse CD40 (mCD40) gene, wherein a portion of human CD40 (hCD40) gene replaces a portion mCD40 gene at the endogenous 
The breadth of the claims
The aspects considered broad are a humanized CD40 amino acid sequence that is at least 90 % identical to amino acid of SEQ ID NO: 27 which embraces CD40 isoforms in the transgenic mouse.
The Amount of Direction Provided by the inventor/The Existence of Working Examples
The specification provides guidance only for a transgenic mouse whose genome comprises humanized CD40 was generated by a humanized CD40 by using small guide RNA (sgRNA) and Cas9 for targeting CD40 gene (example 1). In example the specification teaches the design of sgRNA for CD40 gene. The 5’ -terminal targeting sites (sgRNA1 to sgRNA7) and the 3”-terminal targeting sites (sgRINA8 to sgRNA14) were designed and synthesized. The 5”- terminal targeting sites were located in exon 2 of mouse GD40 gene. The 3’-lerminal targeting sites were located in exon 7 of mouse CD40 gene. The targeting site sequences on CD40 for each sgRNA are shown below. EXAMPLE 2: Testing sgRNA activity. The UCA kit was used to detect the activities of sgRNA (FIGS. IA-IB and Table 4). The results show that the guide sgRNAs had different activities. Two of them sgRNA1 (SEQ ID NO: 1) and sgRNA8 (SEQ ID NO: 8) were selected for further experiments. The synthesized sgRNA sequences based on sgRNA and sgRNAS target sequences are listed in the following Table. EXAMPLE 3: Constructing pT7-sgRNA G2 plasmids. A map of pT7-sgRNA G2 vector is shown in FIG. 2. EXAMPLE 4: Constructing recombinant expression vectors of pT7-CD40-1 and pT7-CD40-8 TAGG was added to the 5” end of SEQ ID NO: 15 and SEQ ID NO: 17 to obtain a forward oligonucleotide sequence, and AAAC was added to the 5" end of the complementary strand 
The specification only teaches CD40 transgenic mouse with a phenotype to distinguish from a wild type mouse where the transgenic mouse phenotype exhibits expression level analysis in humanized mice, where one humanized F1 heterozygous mouse was selected. One wild type mouse in the same background was used as the control [0287].
However, the specification fails to provide guidance of a transgenic mouse in any working examples of sequences as encompassed by the claims that could be used to express human or chimeric CD40 in mouse. In the instant case, neither the specification nor the prior art provide guidance regarding modifications to TALE and a cleavage domain that maintain the desired activity. For example the issues of transgene insertion site, copy number and silencing are not new, but have been issues concerning transgenesis for years. Dow (Trends in Molecular Medicine, 2015, 21, 609-621) notes that “Despite significant effort to design better sgRNAs, the potential for off-target DNA cleavage or, in the case of dCas9 variants, undesired changes to gene expression or chromatin patterns is an ongoing concern. It is further disclosed that studies have revealed significant variability in the degree of off-target cleavage between individual sgRNAs, implying that may be difficult to accurately predict off-target potential (see page 618, last paragraph). Kosicki (Nature Biotechnology, 2018, 1-8} notes that significant on-target mutagenesis, such as large deletions and more complex genomic rearrangements at the targeted sites in mouse embryonic stem cells. Using long-read sequencing and long range PCR genotyping, we show that DNA breaks introduced oy single-guide RNA/Cas9 frequently resolved into deletions extending over many kilobases. 
Therefore, the specification fails to provide any guidance at all as to the undesired changes to gene expression or chromatin patterns is an ongoing concern and variability in the degree of off-target cleavage between individual sgRNAs, implying that it may be difficult  to accurately predict off-target potential for predicting a transgenic mouse.

(i) The claims broadly embrace humanized CD40 comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 27, which embraces fragments of SEQ ID NO: 27 and isoforms of SEQ ID NO: 27.
The specification teaches only the chimeric CD40 comprises the amino acid sequence as set forth in SEQ 1D NO: 27. The specification contemplates in FIG. 3 shows 4 humanization strategy for a mouse CD46 locus. In Fig 3, the targeting strategy involves a vector comprising the 5' end homologous arm, Hunan CD40 gene fragment, 3’ homologous arm. The process can involve replacing endogenous CD40 sequence with human sequence by homologous recombination. In some embodiments, the cleavage at the upstrearn and the downstream of the target site (e.9., by zinc finger nucleases, TALEN or CRISPR) can result in DNA double strands break, and the homologous recombination is used to replace endogenous GD40 sequence with human CD40 sequence (page 40). In EXAMPLE 1: Design of sgRNA for CD40 gene. The 5’ - terminal targeting sites (sgRNA 1 to sqRNA’) and the 3 -terminal targeting sites (6gHNAS ta SYURNAIT4 were designed and synthesized. The 5’ -terminal targeting sites were located in exon 2 of mouse CD40 gene.
However, one of skill in the art would have to perform a large amount of screening of nucleases and/or sgRNAs are required to be tested to bind and cleave endogenous mouse CD40 gene because the protein comprising TALE and a nuclease cleavage domain capable of 
The specification fails to disclose any working examples of sequences as encompassed by the claims that could be used to express human or chimeric CD40 in mouse.
In the instant case, neither the specification nor the prior art provide guidance regarding modifications to TALE and a cleavage domain that maintain the desired activity. Dow (Trends in Molecular Medicine, 2015, 21, 609-6213 reported “Despite significant effort to design better sgRNAs, the potential for off-target DNA cleavage or, in the case of dCas9 variants, undesired changes to gene expression or chromatin patterns is an ongoing concern. It is further disclosed that studies have revealed significant variability in the degree of off-target cleavage between individual sgRNAs, implying that it may be difficult to accurately predict off-target potential a priori (see page 618, last paragraph).
Claims 12, 15 embrace a portion of mouse (CD40) gene is replaced with a portion of human CD40 gene or wherein the replaced portion encodes the extracellular portion of CD40, while claims 21, 58, 62-64, 66-72 broadly embrace a portion of mouse exon 3, exon4, exon5, exon 6, a portion of exon 7 at the endogenous CD40 gene locus are replaced by human exon 3, human exon 4, human exon 5, human exon 6, a portion of human exon 2, and  portion of human exon 7, of CD40 gene is replaced with a portion of human exon 3, exon4, exon5, exon 6, a portion of exon 7 at the endogenous CD40 gene locus are replaced by human exon 3, human exon 4, human exon 5, human exon 6, a portion of human exon 2, and  portion of human exon 7.
However, the specification falls to provide any guidance for replacing a portion of mouse CD40 gene with a portion of human CD40 gene or wherein the replaced portion encodes the extracellular portion of CD40. The specification also fails to provide any guidance for replacing a portion of mouse exon 3, exon4, exon5, exon 6, a portion of exon 7 of CD40 gene with a portion of human exon 3, exon4, exon5, exon 6, a portion of exon 7, which is unpredictable. For example, Zhu (Nature Communications, 1-13, 2919} notes that humanizing individual exons in a mouse is not always sufficient humanization od specific stretches of amino acids or whole protein domains is key to answering mechanistic questions (p 5, 1st column last paragraph}. For many models the harmonization of specific stretches of amino acids or whole protein domains is key for answering mechanistic questions (o 5, 1" column last paragraph}. The phenotype of a genetic mouse model-transgenic or genomically humanized is not always predictable because harmonizing of the introns and exons of a gene, the mouse environment (chromosomal or cellular) may cause unexpected phenotypes (p 9, 2nd column last paragraph bridge p 10 1° column 1 paragraph). Even in cases of relatively straight forward humanization of a single wild type gene, is not always clear how far one should extent genomic humanization in order to most faithfully recapitulate human gene expression in a mouse context (p 16 2" column 3 paragraph}. Therefore, a skilled artisan would have to perform undue 
The claims broadly read on any genetically modified mouse expressing a CD40 protein comprising mouse exon 3, exon4, exon 5, exon 6, any portion of exon 7 of CD40 gene with a portion of human exon 3, exon 4, exon 5, exon 6, any portion of exon 7, of the human CD40 under the control of endogenous regulatory elements.  The art is clear that in the production of transgenic mice whose genome contains an integrated transgene is unpredictable because of gene silencing, insertion requires coding sequences.  It would require undue experimentation for one of skill in the art to determine to delineate the unpredictability associated with genetically modified mouse comprised of any portion of mouse exon 3, exon4, exon 5, exon 6, any portion of exon 7 of CD40 gene that could be possibly replaced such human exons where such genetic alterations would be predictable of the phenotype of the resulting mouse.  
Given such differences in the expression of a transgene, with lack of guidance in the specification for any transgenic mouse, it would require undue experimentation for the levels of the CD40 isoforms and fragments of transgene protein product, the consequences of that product, and therefore the denoted phenotype. 
The specification fails to provide guidance to overcome the above unpredictability, in order to successfully produce a transgenic mouse with a specific phenotype expressing humanized CD40 of using a humanized CD40 transgene as of at least 90% identical to SEQ ID NO: 27 sequences that have minor differences is expressed in any transgenic mouse other than the specific amino acid sequence as set forth in SEQ ID NO: 27.  
The breadth of the claims is such that they encompass chimeric mouse wherein only a portion of the cells of said mouse comprises the claimed CD40 transgene.
The specification fails to enable making chimeric mouse such that have an enabled use.
One of skill in the art would not know how to use such a mouse in a way that differs from a wild type mouse.
One would have to perform undue experimentation to implement the full scope of the invention. Therefore at the time of fling the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
Response to arguments
1) Applicant argue that the present application is not limited to the specific amino acid sequence (e.g., SEQ ID NO: 27). As stated in Example 5 of the instant application, "[t]o the 
In response, the disclosure of the specification is prophetic and provides no actual transgenic mice expressing humanized CD40 of at least six human CD40 isoforms with sequences that have minor differences other the transgenic mouse as scoped above. No such data is presented to show that a genetically modified mouse comprising the modification in the germline as broadly claimed of at least six human CD40 isoforms with sequences that have minor differences that could generated by routine experimentation. The specification fails to provide an enabling disclosure for using a humanized CD40 transgene as of at least six human CD40 isoforms with sequences that have minor differences is expressed in any transgenic mouse other than the specific amino acid sequence as set forth in SEQ ID NO: 27. In this regard, Zhu (Nature Communications, 1-13, 2919} notes that humanizing individual exons in a mouse is not always sufficient humanization od specific stretches of amino acids or whole protein domains is key to answering mechanistic questions (p 5, 1st column last paragraph}. For many models the harmonization of specific stretches of amino acids or whole protein domains is key for answering mechanistic questions (o 5, 1" column last paragraph}. The phenotype of a genetic mouse model-transgenic or genomically humanized is not always predictable because harmonizing of the introns and exons of a gene, the mouse environment (chromosomal or cellular) may cause unexpected phenotypes (p 9, 2nd column last paragraph bridge p 10 1° column 1 paragraph). Even in cases of relatively straight forward humanization of a single wild type gene, is not always clear how far one should extent genomic humanization in order to most faithfully recapitulate human gene expression in a mouse context (p 16 2" column 3 paragraph}. Therefore a skilled artisan would have to perform undue experimentation to implement the invention.

In response, claims 1 and 12 broadly embrace humanized CD40 comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 27, which embraces fragments of SEQ ID NO: 27 and isoforms of SEQ ID NO: 27.
The specification teaches only the chimeric CD40 comprises the amino acid sequence as set forth in SEQ 1D NO: 27. The specification contemplates in FIG. 3 shows 4 humanization strategy for a mouse CD46 locus. In Fig 3, the targeting strategy involves a vector comprising the 5' end homologous arm, Hunan CD40 gene fragment, 3’ homologous arm. The process can involve replacing endogenous CD40 sequence with human sequence by homologous recombination. In some embodiments, the cleavage at the upstrearn and the downstream of the target site (e.9., by zinc finger nucleases, TALEN or CRISPR) can result in DNA double strands break, and the homologous recombination is used to replace endogenous GD40 sequence with human CD40 sequence (page 40). In EXAMPLE 1: Design of sgRNA for CD40 gene. The 5’ - terminal targeting sites (sgRNA 1 to sqRNA’) and the 3 -terminal targeting 
However, one of skill in the art would have to perform a large amount of screening of nucleases and/or sgRNAs are required to be tested to bind and cleave endogenous mouse CD40 gene because the protein comprising TALE and a nuclease cleavage domain capable of binding and cleaving endogenous CD40 gene is structurally unlimited and encompasses any sequence as a result of mutation. Predictability of which changes can be tolerated in 2 protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (expectedly tolerant to modification), and detailed knowledge of the ways in which the proteins’ structure relates to its function.
3) Applicants argue that the instant application does not teach introducing random mutations to the endogenous CD40 gene. Rather, the instant application teaches replacing a portion of the mouse CD40 coding sequence using the homologous human CD40 coding sequence. As shown in Fig. 20, human and mouse CD40 coding sequences share significant sequence homology (at least 75% positive). Both the mouse CD40 sequences and the human CD40 sequences are functional sequences. The present application teaches replacing a portion of functional sequences with a portion of homologous sequences with the same function. The sequences are not modified by random substitutions. In view of the present application, a person of ordinary skill in the art would have predicted that replacing a portion of endogenous mouse CD40 coding sequences with a portion of human CD40 coding sequence can result in a 
In response, as discussed above the specification falls to provide any guidance for replacing a portion of mouse CD40 gene with a portion of human CD40 gene or wherein the replaced portion encodes the extracellular portion of CD40. For example, Zhu notes that humanizing individual exons in a mouse is not always sufficient humanization od specific stretches of amino acids or whole protein domains is key to answering mechanistic questions (p 5, 1st column last paragraph}. For many models the harmonization of specific stretches of amino acids or whole protein domains is key for answering mechanistic questions. The phenotype of a genetic mouse model-transgenic or genomically humanized is not always predictable because harmonizing of the introns and exons of a gene, the mouse environment (chromosomal or cellular) may cause unexpected phenotypes.  Even in cases of relatively straight forward humanization of a single wild type gene, is not always clear how far one should extent genomic humanization in order to most faithfully recapitulate human gene expression in a mouse context. Therefore, a skilled artisan would have to perform undue experimentation to delineate humanizing portions of endogenous mouse genomic exons of CD40 gene due to unpredictable humanization of the introns and exons of a gene in the mouse environment. 
4) Applicants argue that the present application provides sufficient examples and guidance to allow a person skilled in the art to make the claimed genetically modified mouse that expresses a humanized CD40 protein without undue experimentation. Examples 1-2 disclose how to design and screen small guide RNA (sgRNA) targeting sites and construct plasmids that can transcribe the sgRNAs. Applicant respectfully notes that how to design sgRNAs are known in the art. Example 4 discloses sequence verification by restriction enzyme digestion or sequencing. Example 5 shows an exemplary sequence design for humanized CD40. As stated in Example 5, "[t]o the extent that either human CD40 or mouse CD40 has 
In response, as discussed above, however, one of skill in the art would have to perform a large amount of screening of nucleases and/or sgRNAs are required to be tested to bind and cleave endogenous mouse CD40 gene because the protein comprising TALE and a nuclease cleavage domain capable of binding and cleaving endogenous CD40 gene is structurally unlimited and encompasses any sequence as a result of mutation. Predictability of which 
Conclusion
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632